Exhibit 99.1 PART I. FINANCIAL INFORMATION Item1.Financial Statements TRANSOCEAN LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Inmillions, except per share data) (Unaudited) Three months ended June 30, Sixmonths ended June 30, Operating revenues Contract drilling revenues $ Contract drilling intangible revenues 29 75 62 Other revenues Costs and expenses Operating and maintenance Depreciation, depletion and amortization General and administrative 58 53 Loss on impairment — ) (2 ) ) Gain (loss) on disposal of assets, net (4 ) — Operating income Other income (expense), net Interest income 5 1 10 2 Interest expense, net of amounts capitalized ) Gain (loss) on retirement of debt — (8 ) 2 ) Other, net (3 ) (8 ) 10 — ) Income before income tax expense Income tax expense 98 Net income Net income (loss) attributable to noncontrolling interest 5 2 13 (1 ) Net income attributable to controlling interest $ Earnings per share Basic $ Diluted $ Weighted average shares outstanding Basic Diluted See accompanying notes. -1- TRANSOCEAN LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Inmillions) (Unaudited) Three months ended June 30, Sixmonths ended June 30, Net income $ Other comprehensive income (loss) before income taxes Unrecognized components of net periodic benefit cost — — ) ) Recognized components of net periodic benefit cost 3 5 9 9 Unrealized gain (loss) on derivative instruments ) 10 ) 9 Other, net (3 ) 1 (3 ) — Other comprehensive income (loss) before income taxes ) 16 ) ) Income taxes related to other comprehensive income (loss) (1 ) (6 ) (1 ) 3 Other comprehensive income (loss), net of income taxes ) 10 ) ) Total comprehensive income Total comprehensive income (loss) attributable to noncontrolling interest (9 ) 13 (8 ) 10 Total comprehensive income attributable to controlling interest $ See accompanying notes. -2- TRANSOCEAN LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Inmillions, except share data) June30, December31, 2009 (Unaudited) Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $41 and $65at June30, 2010 and December31, 2009, respectively Materials and supplies, net of allowance for obsolescence of $66 at June30, 2010 and December31, 2009 Deferred income taxes, net Assets held for sale — Other current assets Total current assets Property and equipment Property and equipment of consolidated variable interest entities Less accumulated depreciation Property and equipment, net Goodwill Other assets Total assets $ $ Liabilities and equity Accounts payable $ $ Accrued income taxes Debt due within one year Debt of consolidated variable interest entities due within one year 82 Other current liabilities Total current liabilities Long-term debt Long-term debt of consolidated variable interest entities Deferred income taxes, net Other long-term liabilities Total long-term liabilities Commitments and contingencies Shares, CHF 15.00 par value, 502,852,947 authorized, 167,617,649 conditionally authorized, 335,235,298 issued at June30, 2010 and December31, 2009; 318,916,207 and 321,223,882 outstanding at June30, 2010 and December31, 2009, respectively Additional paid-in capital Treasury shares, at cost, 2,863,267 and none held at June30, 2010 and December31, 2009, respectively ) — Retained earnings Accumulated other comprehensive loss ) ) Total controlling interest shareholders’ equity Noncontrolling interest 3 7 Total equity Total liabilities and equity $ $ See accompanying notes. -3- TRANSOCEAN LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EQUITY (Inmillions) (Unaudited) Sixmonths ended June 30, Shares outstanding Balance, beginning of period Issuance of shares under share-based compensation plans 1 2 Purchases of shares held in treasury (3 ) — Balance, end of period Shares Balance, beginning of period $ $ Issuance of shares under share-based compensation plans 7 24 Balance, end of period $ $ Additional paid-in capital Balance, beginning of period $ $ Share-based compensation expense 53 43 Issuance of shares under share-based compensation plans (9 ) 16 Obligation for cash distribution ) — Repurchases of convertible senior notes — 16 Changes in ownership of noncontrolling interest and other, net (6 ) — Balance, end of period $ $ Treasury shares, at cost Balance, beginning of period $ — $ — Purchases of shares held in treasury ) — Balance, end of period $ ) $ — Retained earnings Balance, beginning of period $ $ Net income attributable to controlling interest Balance, end of period $ $ Accumulated other comprehensive loss Balance, beginning of period $ ) $ ) Other comprehensive loss attributable to controlling interest (1 ) ) Balance, end of period $ ) $ ) Total controlling interest shareholders’ equity Balance, beginning of period $ $ Total comprehensive income attributable to controlling interest Share-based compensation expense 53 43 Issuance of shares under share-based compensation plans (2 ) 40 Purchases of shares held in treasury ) — Obligation for cash distribution ) — Repurchases of convertible senior notes — 16 Changes in ownership of noncontrolling interest and other, net (6 ) — Balance, end of period $ $ Total noncontrolling interest Balance, beginning of period $ 7 $ 3 Net income (loss) attributable to noncontrolling interest 13 (1 ) Other comprehensive income (loss) attributable to noncontrolling interest ) 11 Changes in ownership of noncontrolling interest 4 — Balance, end of period $ 3 $ 13 Total equity Balance, beginning of period $ $ Total comprehensive income Share-based compensation expense 53 43 Issuance of shares under share-based compensation plans (2 ) 40 Purchases of shares held in treasury ) — Obligation for cash distribution ) — Repurchases of convertible notes — 16 Changes in ownership of noncontrolling interest and other, net (2 ) — Balance, end of period $ $ See accompanying notes. -4- TRANSOCEAN LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Inmillions) (Unaudited) Threemonths ended June30, Sixmonths ended June30, Cash flows from operating activities Net income $ Adjustments to reconcile net income to net cash provided by operating activities Amortization of drilling contract intangibles ) Depreciation, depletion and amortization Share-based compensation expense 18 24 53 43 Excess tax benefit from share-based compensation plans (1 ) — (1 ) (1 ) (Gain) loss on disposal of assets, net ) 4 ) — Loss on impairment — 67 2 (Gain) loss on retirement of debt — 8 (2 ) 10 Amortization of debt issue costs, discounts and premiums, net 51 57 Deferred income taxes ) 20 ) 26 Other, net (6 ) 14 (1 ) 23 Deferred revenue, net 7 49 43 Deferred expenses, net ) Changes in operating assets and liabilities Net cash provided by operating activities Cash flows from investing activities Capital expenditures ) Proceeds from disposal of assets, net 10 — 51 8 Proceeds from insurance recoveries for loss of drilling unit — — Proceeds from payments on notes receivable 11 — 21 — Proceeds from short-term investments — 5 Purchases of short-term investments — ) — ) Joint ventures and other investments, net (1 ) — (1 ) — Net cash provided by (used in) investing activities ) ) ) Cash flows from financing activities Change in short-term borrowings, net ) Proceeds from debt — 54 Repayments of debt ) Payments for warrant exercises, net — ) — ) Purchases of shares held in treasury ) — ) — Proceeds from (taxes paid for) share-based compensation plans, net 3 5 (1 ) 22 Excess tax benefit from share-based compensation plans 1 — 1 1 Other, net (3 ) (1 ) (2 ) (4 ) Net cash used in financing activities ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes. -5- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note1—Nature of Business TransoceanLtd. (together with its subsidiaries and predecessors, unless the context requires otherwise, “Transocean,” the “Company,” “we,” “us” or “our”) is a leading international provider of offshore contract drilling services for oil and gas wells.Our mobile offshore drilling fleet is considered oneof the most modern and versatile fleets in the world.Specializing in technically demanding sectors of the offshore drilling business with a particular focus on deepwater and harsh environment drilling services, we contract our drilling rigs, related equipment and work crews predominantly on a dayrate basis to drill oil and gas wells.At June30, 2010, we owned, had partial ownership interests in or operated 139mobile offshore drilling units.As of this date, our fleet consisted of 45High-Specification Floaters (Ultra-Deepwater, Deepwater and Harsh Environment semisubmersibles and drillships), 26Midwater Floaters, 10High-Specification Jackups, 55Standard Jackups and threeOther Rigs.We also have threeUltra-Deepwater Floaters under construction (see Note8—Drilling Fleet). We also provide oil and gas drilling management services, drilling engineering and drilling project management services, and we participate in oil and gas exploration and production activities.Drilling management services are provided through Applied Drilling Technology Inc., our wholly owned subsidiary, and through ADT International, a division of oneof our U.K. subsidiaries (together, “ADTI”).ADTI conducts drilling management services primarily on either a dayrate or a completed-project, fixed-price (or “turnkey”) basis.Oil and gas properties consist of exploration, development and production activities performed by Challenger Minerals Inc. and Challenger Minerals (North Sea) Limited (together, “CMI”), our oil and gas subsidiaries. Note2—Significant Accounting Policies Basis of presentation—We have prepared our accompanying condensed consolidated financial statements without audit in accordance with accounting principles generally accepted in the United States (“U.S.”) for interim financial information and with the instructions to Form10-Q and Article10 of RegulationS-X of the U.S. Securities and Exchange Commission (“SEC”).Pursuant to such rules and regulations, these financial statements do not include all disclosures required by accounting principles generally accepted in the U.S. for complete financial statements.The condensed consolidated financial statements reflect all adjustments, which are, in the opinion of management, necessary for a fair presentation of financial position, results of operations and cash flows for the interim periods.Such adjustments are considered to be of a normal recurring nature unless otherwise identified.Operating results for the threeand sixmonths ended June30, 2010 are not necessarily indicative of the results that may be expected for the year ending December31, 2010 or for any future period.The accompanying condensed consolidated financial statements and notes thereto should be read in conjunction with the audited consolidated financial statements and notes thereto included in our annual report on Form10-K for the year ended December31, 2009. Accounting estimates—The preparation of financial statements in accordance with accounting principles generally accepted in the U.S. requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses and the disclosures of contingent assets and liabilities.On an ongoing basis, we evaluate our estimates and assumptions, including those related to our allowance for doubtful accounts, materials and supplies obsolescence, property and equipment, investments, notes receivable, goodwill and other intangible assets, income taxes, share-based compensation, defined benefit pension plans and other postretirement benefits and contingencies.We base our estimates and assumptions on historical experience and on various other factors we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying amounts of assets and liabilities that are not readily apparent from other sources.Actual results could differ from such estimates. Fair value measurements—We estimate fair value at a price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in the principal market for the asset or liability.Our valuation techniques require inputs that we categorize using a three-level hierarchy, from highest to lowest level of observable inputs, as follows: (1)unadjusted quoted prices for identical assets or liabilities in active markets (“Level1”), (2)direct or indirect observable inputs, including quoted prices or other market data, for similar assets or liabilities in active markets or identical assets or liabilities in less active markets (“Level2”) and (3)unobservable inputs that require significant judgment for which there is little or no market data (“Level3”).When multiple input levels are required for a valuation, we categorize the entire fair value measurement according to the lowest level of input that is significant to the measurement even though we may have also utilized significant inputs that are more readily observable. Principles of consolidation—We consolidate those investments that meet the criteria of a variable interest entity where we are deemed to be the primary beneficiary for accounting purposes and for entities in which we have a majority voting interest.Intercompany transactions and accounts are eliminated in consolidation.We apply the equity method of accounting for investments in joint ventures and other entities when we have the ability to exercise significant influence over an entity that (a)does not meet the variable interest entity criteria or (b)meets the variable interest entity criteria, but for which we are not deemed to be the primary beneficiary.We apply the cost method of accounting for investments in joint ventures and other entities if we do not have the ability to exercise significant influence over the unconsolidated affiliate.See Note4—Variable Interest Entities. Share-based compensation—Share-based compensation expense was $18million and $53million for the threeand sixmonths ended June30, 2010, respectively.Share-based compensation expense was $24million and $43million for the threeand sixmonths ended June30, 2009, respectively. -6- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Capitalized interest—We capitalize interest costs for qualifying construction and upgrade projects.We capitalized interest costs on construction work in progress of $19million and $47million for the threeand sixmonths ended June30, 2010, respectively.We capitalized interest costs on construction work in progress of $49million and $95million for the threeand sixmonths ended June30, 2009, respectively. Reclassifications—We have made certain reclassifications to prior period amounts to conform with the current period’s presentation.These reclassifications did not have a material effect on our condensed consolidated statement of financial position, results of operations or cash flows. Subsequent events—We evaluate subsequent events through the time of our filing on the date we issue our financial statements. Note3—New Accounting Pronouncements Recently adopted accounting standards Consolidation—Effective January1, 2010, we adopted the accounting standards update that requires enhanced transparency of our involvement with variable interest entities, which (a)amends certain guidance for determining whether an enterprise is a variable interest entity, (b)requires a qualitative rather than a quantitative analysis to determine the primary beneficiary, and (c)requires continuous assessments of whether an enterprise is the primary beneficiary of a variable interest entity.We evaluated these requirements, particularly with regard to our interests in Transocean Pacific Drilling Inc. (“TPDI”) and Angola Deepwater Drilling Company Limited (“ADDCL”) and our adoption did not have a material effect on our condensed consolidated statement of financial position, results of operations or cash flows.See Note4—Variable Interest Entities. Fair value measurements and disclosures—Effective January1, 2010, we adopted the effective provisions of the accounting standards update that clarifies existing disclosure requirements and introduces additional disclosure requirements for fair value measurements.The update requires entities to disclose the amounts of and reasons for significant transfers between Level1 and Level2, the reasons for any transfers into or out of Level3, and information about recurring Level3 measurements of purchases, sales, issuances and settlements on a gross basis.The update also clarifies that entities must provide (a)fair value measurement disclosures for each class of assets and liabilities and (b)information about both the valuation techniques and inputs used in estimating Level2 and Level3 fair value measurements.We have applied the effective provisions of this accounting standards update in preparing the disclosures in our notes to condensed consolidated financial statements and our adoption did not have a material effect on such disclosures.See Note2—Significant Accounting Policies. Subsequent events—Effective for financial statements issued after February2010, we adopted the accounting standards update regarding subsequent events, which clarifies that SEC filers are not required to disclose the date through which management evaluated subsequent events in the financial statements.Our adoption did not have a material effect on the disclosures contained within our notes to condensed consolidated financial statements.See Note2—Significant Accounting Policies. Recently issued accounting standards Fair value measurements and disclosures—Effective January1, 2011, we will adopt the remaining provisions of the accounting standards update that clarifies existing disclosure requirements andintroduces additional disclosure requirements for fair value measurements.The update requires entities to separately disclose information about purchases, sales, issuances, and settlements in the reconciliation of recurring Level3 measurements on a gross basis.The update is effective for interim and annual periods beginning after December15, 2010.We do not expect that our adoption will have a material effect on the disclosures contained in our notes to consolidated financial statements. -7- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Note4—Variable Interest Entities Consolidated variable interest entities—TPDI and ADDCL, twojoint venture companies in which we hold interests, were formed to own and operate certain ultra-deepwater drillships.We have determined that each of these joint venture companies meets the criteria of a variable interest entity for accounting purposes because their equity at risk is insufficient to permit them to carry on their activities without additional subordinated financial support from us.We have also determined, in each case, that we are the primary beneficiary for accounting purposes since (a)we have the power to direct the construction, marketing and operating activities, which are the activities that most significantly impact each entity’s economic performance, and (b)we have the obligation to absorb a majority of the losses or receive a majority of the benefits that could be potentially significant to the variable interest entity.As a result, we consolidate TPDI and ADDCL in our condensed consolidated financial statements, we eliminate intercompany transactions, and we present the interests that are not owned by us as noncontrolling interest on our condensed consolidated balance sheets.The carrying amounts associated with these twojoint venture companies, after eliminating the effect of intercompany transactions, were as follows (inmillions): June30, 2010 December31, 2009 Assets Liabilities Net carrying amount Assets Liabilities Net carrying amount Variable interest entity TPDI $ ADDCL Total $ Unconsolidated variable interest entities—In January2010, we completed the sale of twoMidwater Floaters, GSFArcticII and GSFArcticIV, to subsidiaries of Awilco Drilling Limited, a U.K. company (“ADL”).See Note8—Drilling Fleet.We have determined that ADL meets the criteria of a variable interest entity for accounting purposes because their equity at risk is insufficient to permit them to carry on their activities without additional subordinated financial support.We have also determined that we are not the primary beneficiary for accounting purposes since, although we hold a significant financial interest in the variable interest entity and have the obligation to absorb losses or receive benefits that could be potentially significant to the variable interest entity, we do not have the power to direct the marketing and operating activities that most significantly impact the entity’s economic performance. In connection with the sale, we accepted payment in the form of cash and twonotes receivable, which are secured by the drilling units, with an aggregate principal amount of $165million.The notes receivable have stated interest rates of 9percent and are payable in scheduled quarterly installments of principal and interest through maturity in January2015.We have also committed to provide ADL with a working capital loan, which is also secured by the drilling units, with a maximum borrowing amount of $35million.Additionally, we continue to operate GSFArcticIV under a short-term bareboat charter with ADL through October2010.At June30, 2010, the notes receivable and working capital loan receivable represented aggregate carrying amounts of $120million and $1million, respectively, which together represents our maximum exposure to loss. Note5—Impairments Goodwill—During the sixmonths ended June30, 2010, we recognized a loss on impairment of goodwill associated with our oil and gas properties in the amount of $2million ($0.01per diluted share), which had no tax effect.The carrying amount of goodwill associated with our oil and gas properties reporting unit was $2million at December31, 2009. Definite-lived intangible assets—During the sixmonths ended June30, 2009, we determined that the customer relationships intangible asset associated with our drilling management services was impaired due to market conditions in that reporting unit resulting from the global economic downturn and continued pressure on commodity prices.We estimated the fair value of the customer relationships intangible asset using the excess earnings method, a generally accepted valuation methodology that applies the income approach.Our valuation required us to project the future performance of the drilling management services unit based on unobservable inputs that require significant judgment for which there is little or no market data, including assumptions for future commodity prices, projected demand for our services, rig availability and dayrates.As a result of our impairment testing, we determined that the carrying amount of the asset exceeded its fair value and recognized a loss on impairment of $9million ($0.03per diluted share), which had no tax effect, during the threeand sixmonths ended June30, 2009.The carrying amount of the customer relationship intangible asset associated with our drilling management services, recorded in other assets on our condensed consolidated balance sheets, was $62million and $64million at June30, 2010 and December31, 2009, respectively. Assets held for sale—During the sixmonths ended June30, 2009, we determined that GSFArcticII and GSFArcticIV, both previously classified as assets held for sale, were impaired due to the global economic downturn and pressure on commodity prices, both of which have had an adverse effect on our industry.We estimated the fair values of these rigs based on an exchange price that would be received for the assets in the principal or most advantageous market for the assets in an orderly transaction between market participants as of the measurement date and considering our undertakings to the Office of Fair Trading in the U.K. (“OFT”) that required the sale of the rigs with certain limitations and in a limited amount of time.We based our estimates on unobservable inputs that require significant judgment, for which there is little or no market data, including non-binding price quotes from unaffiliated parties, considering the then-current market conditions and restrictions imposed by the OFT.As a result of our evaluation, we recognized losses on impairment of $58million ($0.18per diluted share) and $279million ($0.87per diluted share), which had no tax effect, for the threeand sixmonths ended June30, 2009, respectively.The carrying amount of assets held for sale was $186million at December31, 2009, and these assets were sold in the sixmonths ended June30, 2010.See Note8—Drilling Fleet. -8- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Note6—Income Taxes Overview—TransoceanLtd., a holding company and Swiss resident, is exempt from cantonal and communal income tax in Switzerland, but is subject to Swiss federal income tax.At the federal level, qualifying net dividend income and net capital gains on the sale of qualifying investments in subsidiaries are exempt from Swiss federal income tax.Consequently, TransoceanLtd. expects dividends from its subsidiaries and capital gains from sales of investments in its subsidiaries to be exempt from Swiss federal income tax. Tax provision—We conduct operations through our various subsidiaries in a number of countries throughout the world, all of which have taxation regimes with varying nominal rates, deductions, credits and other tax attributes.Our provision for income taxes is based on the tax laws and rates applicable in the jurisdictions in which we operate and earn income.There is little to no expected relationship between the provision for or benefit from income taxes and income or loss before income taxes considering, among other factors, (a)changes in the blend of income that is taxed based on gross revenues versus income before taxes, (b)rig movements between taxing jurisdictions and (c)our rig operating structures. Our estimated annual effective tax rates for the six months ended June 30, 2010 and June 30, 2009 were 15.5 percent and 15.4 percent, respectively.These rates were based on projected annual income before income taxes for each period after adjusting for certain items, such as impairment losses, the gain resulting from the insurance recoveries on the loss of Deepwater Horizon and various other discrete items. We record a valuation allowance for deferred tax assets, including those resulting from net operating losses, when it is more likely than not that we will not realize some or all of the benefit from the deferred tax assets.At June30, 2010 and December31, 2009, the valuation allowance for non-current deferred tax assets was $70million and $69million, respectively. Tax returns—We file federal and local tax returns in several jurisdictions throughout the world.With few exceptions, we are no longer subject to examinations of our U.S. and non-U.S. tax matters for years prior to 1999.For the sixmonths ended June30, 2010 and June30, 2009, the amount of current tax benefit recognized from the settlement of disputes with tax authorities and from the expiration of statutes of limitations was insignificant. The liabilities related to our unrecognized tax benefits, including related interest and penalties that we recognize as a component of income tax expense, were as follows (inmillions): June30, December31, Unrecognized tax benefits, excluding interest and penalties $ $ Interest and penalties Unrecognized tax benefits, including interest and penalties $ $ Our tax returns in the other major jurisdictions in which we operate are generally subject to examination for periods ranging from threeto sixyears.We have agreed to extensions beyond the statute of limitations in threemajor jurisdictions for up to 15years.Tax authorities in certain jurisdictions are examining our tax returns and in some cases have issued assessments.We are defending our tax positions in those jurisdictions.While we cannot predict or provide assurance as to the final outcome of these proceedings, we do not expect the ultimate liability to have a material adverse effect on our consolidated statement of financial position, or results of operations, although it may have a material adverse effect on our consolidated cash flows. Tax positions—With respect to our 2004 and 2005 U.S. federal income tax returns, the U.S. tax authorities have withdrawn all of their previously proposed tax adjustments, except a claim regarding transfer pricing for certain charters of drilling rigs between our subsidiaries, reducing the total proposed adjustment to approximately $79million, exclusive of interest.We believe an unfavorable outcome on this assessment with respect to 2004 and 2005 activities would not result in a material adverse effect on our consolidated financial position, results of operations or cash flows.Although we believe the transfer pricing for these charters is materially correct, we have been unable to reach a resolution with the tax authorities and we expect the matter to proceed to litigation. In May2010, we received an assessment from the U.S. tax authorities related to our 2006 and 2007 U.S. federal income tax returns.The significant issues raised in the assessment relate to transfer pricing for certain charters of drilling rigs between our subsidiaries and the creation of intangible assets resulting from the performance of engineering services between our subsidiaries.These twoitems would result in net adjustments of approximately $278million of additional taxes, exclusive of interest.An unfavorable outcome on these adjustments could result in a material adverse effect on our consolidated financial position, results of operations or cash flows.We believe our returns are materially correct as filed, and we intend to continue to vigorously defend against all such claims. -9- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) In addition, the assessment included adjustments related to a series of restructuring transactions that occurred between 2001 and 2004.These restructuring transactions ultimately resulted in the disposition of our interests in our former subsidiary TODCO in 2004 and 2005.The authorities are disputing the amount of capital losses resulting from the disposition of TODCO.We utilized a portion of the capital losses to offset capital gains on the 2006, 2007, 2008 and 2009 tax returns.The majority of the capital losses expired on December31, 2009.The adjustments would also impact the amount of certain net operating losses and other carryovers into 2006 and later years.The authorities are also contesting the characterization of certain amounts of income received in 2006 and 2007 as capital gain and thus the availability of the capital gain for offset by the capital loss.Claims with respect to our U.S. federal income tax returns for 2006 through 2009 could result in net tax adjustments of approximately $320million.An unfavorable outcome on these potential adjustments could result in a material adverse effect on our consolidated financial position, results of operations or cash flows.We believe that our tax returns are materially correct as filed, and we intend to vigorously defend against any potential claims. The assessment also included certain claims with respect to withholding taxes and certain other items resulting in net tax adjustments of approximately $182million, exclusive of interest.In addition, the tax authorities assessed penalties associated with the various tax adjustments in the aggregate amount of approximately $92million, exclusive of interest.We believe that our tax returns are materially correct as filed, and we intend to vigorously defend against any potential claims. Norwegian civil tax and criminal authorities are investigating various transactions undertaken by our subsidiaries in 2001 and 2002 as well as the actions of certain of our former external advisors on these transactions.The authorities issued tax assessments of (a)approximately $241million plus interest, related to certain restructuring transactions, (b)approximately $105million plus interest, related to the migration of a subsidiary that was previously subject to tax in Norway, (c)approximately $63million plus interest, related to a 2001 dividend payment and (d)approximately $6million plus interest, related to certain foreign exchange deductions and dividend withholding tax.We have filed or expect to file appeals to these tax assessments.We may be required to provide some form of financial security, in an amount up to $898million, including interest and penalties, for these assessed amounts as this dispute is appealed and addressed by the Norwegian courts.The authorities have indicated that they plan to seek penalties of 60percent on all matters.For these matters, we believe our returns are materially correct as filed, and we have and will continue to respond to all information requests from the Norwegian authorities.We intend to vigorously contest any assertions by the Norwegian authorities in connection with the various transactions being investigated. During the sixmonths ended June30, 2010, our long-term liability for unrecognized tax benefits related to these Norwegian tax issues decreased $12million to $169million due to the accrual of interest being offset by favorable exchange rate fluctuations.An unfavorable outcome on these Norwegian civil tax matters could result in a material adverse effect on our consolidated financial position, results of operations or cash flows.While we cannot predict or provide assurance as to the final outcome of these proceedings, we do not expect the ultimate resolution of these matters to have a material adverse effect on our consolidated financial position or results of operations, although it may have a material adverse effect on our consolidated cash flows. The Norwegian authorities issued notification of criminal charges against Transocean Ltd. and certain of its subsidiaries related to disclosures included in oneof our Norwegian tax returns.This notification, however, does not itself constitute an indictment under Norwegian law nor does it initiate legal proceedings but represents a formal expression of suspicion and continued investigation.All income taxes, interest charges and penalties related to this Norwegian tax return have previously been settled.We believe that these charges are without merit and plan to vigorously defend Transocean Ltd. and its subsidiaries to the fullest extent. Certain of our Brazilian income tax returns for the years 2000 through 2004 are currently under examination.The Brazilian tax authorities have issued tax assessments totaling $109million, plus a 75percent penalty of $82million and $102million of interest through June30, 2010.An unfavorable outcome on these proposed assessments could result in a material adverse effect on our consolidated financial position, results of operations or cash flows.We believe our returns are materially correct as filed, and we are vigorously contesting these assessments.We filed a protest letter with the Brazilian tax authorities on January25, 2008, and we are currently engaged in the appeals process. -10- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Note7—Earnings Per Share The reconciliation of the numerator and denominator used for the computation of basic and diluted earnings per share is as follows (inmillions, except per share data): Threemonths ended June30, Sixmonths ended June30, Basic Diluted Basic Diluted Basic Diluted Basic Diluted Numerator for earnings per share Net income attributable to controlling interest $ Undistributed earnings allocable to participating securities (4 ) (5 ) (5 ) (5 ) (8 ) (8 ) ) ) Net income available to shareholders $ Denominator for earnings per share Weighted-average shares outstanding Effect of stock options and other share-based awards — 1 — 1 — 1 — 1 Weighted-average shares for per share calculation Earnings per share $ For the three and six months ended June 30, 2010, 2.3million and 1.6million share-based awards, respectively, were excluded from the calculation since the effect would have been anti-dilutive.For the three and six months ended June30, 2009, 1.9million and 2.9million share-based awards, respectively, were excluded from the calculation since the effect would have been anti-dilutive. The 1.625%SeriesA, 1.50%SeriesB and 1.50%SeriesC Convertible Senior Notes did not have an effect on the calculation for the periods presented.See Note9—Debt. Note8—Drilling Fleet Expansion—Construction work in progress, recorded in property and equipment, was $2.6billion and $3.7billion at June30, 2010 and December31, 2009, respectively.The following table presents actual capital expenditures and other capital additions, including capitalized interest, for our remaining major construction projects (inmillions): Sixmonths ended June30, Through December31, Total costs DiscovererLuanda (a) $ $ $ Deepwater Champion (b) 56 DiscovererIndia 50 Dhirubhai Deepwater KG2 (c) (d) 33 Discover Inspiration (c) 7 Capitalized interest 47 Mobilization costs 36 19 55 Total $ $ $ (a) The costs for DiscovererLuanda represent 100percent of expenditures incurred since inception.ADDCL is responsible for all of these costs.We hold a 65percent interest in ADDCL, and Angco Cayman Limited holds the remaining 35percent interest. (b) These costs include our initial investment in DeepwaterChampion of $109million, representing the estimated fair value of the rig at the time of our merger with GlobalSantaFeCorporation (“GlobalSantaFe”) in November2007. (c) The accumulated construction costs of these rigs are no longer included in construction work in progress, as their construction projects had been completed as of June30, 2010. (d) The cost for Dhirubhai Deepwater KG2 represents 100percent of TPDI’s expenditures, including those incurred prior to our investment in the joint venture.TPDI is responsible for all of these costs.We hold a 50 percent interest in TPDI, and Pacific Drilling Limited (“Pacific Drilling”) holds the remaining 50 percent interest. During the sixmonths ended June30, 2010, we acquired GSFExplorer, an asset formerly held under capital lease, in exchange for a cash payment in the amount of $15million, terminating the capital lease obligation.See Note9—Debt. -11- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Dispositions—During the sixmonths ended June30, 2010, we completed the sale of twoMidwater Floaters, GSFArcticII and GSFArcticIV.In connection with the sale, we received net cash proceeds of $38million and non-cash proceeds in the form of twonotes receivable in the aggregate amount of $165million.The notes receivable, which are secured by the drilling units, have stated interest rates of 9percent and are payable in scheduled quarterly installments of principal and interest through maturity in January2015.We estimated the fair values of the notes receivable based on unobservable inputs that require significant judgment, for which there is little or no market data, including the credit rating of the buyer.We continue to operate GSFArcticIV under a short-term bareboat charter with the new owner of the vessel through October2010.As a result of the sale, we recognized a loss on disposal of assets in the amount of $15million ($0.04per diluted share), which had no tax effect for the sixmonths ended June30, 2010.For the threeand sixmonths ended June30, 2010, we recognized gains on disposal of other unrelated assets in the amounts of $1million and $2million, respectively. During the sixmonths ended June30, 2009, we received net proceeds of $8million in connection with our sale of Sedco135-D and disposals of other unrelated property and equipment, and these disposals had no net effect on income taxes or net income.During the threemonths ended June30, 2009, we recognized a loss on disposal of assets of $4million ($0.01per diluted share), which had no tax effect. DeepwaterHorizon—On April22, 2010, the Ultra-Deepwater Floater DeepwaterHorizon sank after a blowout of the Macondowell caused a fire and explosion on the rig.The rig had an insured value of $560million, which was not subject to a deductible, and our insurance underwriters have declared the vessel a total loss.During the threemonths ended June30, 2010, we received $560million in cash proceeds from insurance recoveries related to the loss of the drilling unit and, for the threeand sixmonths ended June30, 2010, we recognized a gain on the loss of the rig in the amount of $267million ($0.83per diluted share), which had no tax effect.See Note12—Contingencies. -12- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Note9—Debt Our debt, net of unamortized discounts, premiums and fair value adjustments, was comprised of the following (inmillions): June30, 2010 December31, 2009 Transocean Ltd. and subsidiaries Consolidated variable interest entities Consolidated total Transocean Ltd. and subsidiaries Consolidated variable interest entities Consolidated total ODL Loan Facility $ 10 $ — $ 10 $ 10 $ — $ 10 Commercial paper program (a) — — 6.625% Notes due April2011 (a) — — 5% Notes due February2013 — — 5.25% Senior Notes due March2013 (a) — — TPDI Credit Facilities due March2015 — — ADDCL Credit Facilities due August2017 — — TPDI Notes due October2019 — — 6.00% Senior Notes due March2018 (a) — — 7.375% Senior Notes due April2018 (a) — — Capital lease obligation due July2026 — — — 15 — 15 8% Debentures due April2027 (a) 57 — 57 57 — 57 7.45% Notes due April2027 (a) 96 — 96 96 — 96 7% Senior Notes due June2028 — — Capital lease contract due August2029 — — 7.5% Notes due April2031 (a) — — 1.625% SeriesA Convertible Senior Notes due December2037 (a) — — 1.50% SeriesB Convertible Senior Notes due December2037 (a) — — 1.50% SeriesC Convertible Senior Notes due December2037 (a) — — 6.80% Senior Notes due March2038 (a) — — Total debt Less debt due within one year ODL Loan Facility 10 — 10 10 — 10 Commercial paper program (a) — — 6.625% Notes due April2011 (a) — TPDI Credit Facilities due March2015 — 70 70 — 52 52 ADDCL Credit Facilities due August2017 — 12 12 — Capital lease contract due August2029 17 — 17 16 — 16 1.625% Series A Convertible Senior Notes due December2037 (a) — — Total debt due within one year 82 Total long-term debt $ (a) TransoceanInc., a wholly owned subsidiary of TransoceanLtd., is the issuer of the notes and debentures, which have been guaranteed by TransoceanLtd.TransoceanLtd. has also guaranteed borrowings under the commercial paper program and the Five-Year Revolving Credit Facility.TransoceanLtd.’s guarantee of debt securities of TransoceanInc. is full and unconditional.See Note 15—Supplementary Information – Condensed Consolidating Financial Information. -13- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Scheduled maturities—In preparing the scheduled maturities of our debt, we assume the noteholders will exercise their options to require us to repurchase the 1.625%SeriesA, 1.50%SeriesB and 1.50%SeriesC Convertible Senior Notes (collectively, the “Convertible Senior Notes”) in December2010, 2011 and 2012, respectively.At June30, 2010, the scheduled maturities of our debt were as follows (inmillions): Transocean Ltd. and subsidiaries Consolidated variable interest entities Consolidated total Twelvemonths ending June30, $ $ 82 $ 96 98 21 99 23 Thereafter Total debt, excluding unamortized discounts, premiums and fair value adjustments Total unamortized discounts, premiums and fair value adjustments ) — ) Total debt $ $ $ Commercial paper program—We maintain a commercial paper program, which is supported by the Five-Year Revolving Credit Facility, under which we may issue privately placed, unsecured commercial paper notes for general corporate purposes up to a maximum aggregate outstanding amount of $1.5billion.At June30, 2010, $104million in commercial paper was outstanding at a weighted-average interest rate of 0.5percent, excluding commissions. Five-Year Revolving Credit Facility—We have a $2.0billion, five-year revolving credit facility under the Five-Year Revolving Credit Facility Agreement dated November27, 2007, as amended (the “Five-Year Revolving Credit Facility”).Throughout the term of the Five-Year Revolving Credit Facility, we pay a facility fee on the daily amount of the underlying commitment, whether used or unused, which ranges from 0.10percent to 0.30percent and was 0.15percent at June30, 2010.At June30, 2010, we had $81million in letters of credit issued and outstanding and no borrowings outstanding under the Five-Year Revolving Credit Facility. TPDI Credit Facilities—TPDI has a bank credit agreement for a $1.265billion secured credit facility (the “TPDI Credit Facilities”) comprised of a $1.0billion senior term loan, a $190million junior term loan and a $75million revolving credit facility, which was established to finance the construction of and is secured by DhirubhaiDeepwaterKG1 and DhirubhaiDeepwaterKG2.Oneof our subsidiaries participates in the secured term loan with an aggregate commitment of $595million.At June30, 2010, $1.2billion was outstanding under the TPDI Credit Facilities, of which $577million was due to oneof our subsidiaries and was eliminated in consolidation.The weighted-average interest rate on June30, 2010 was 2.1percent.See Note10—Derivatives and Hedging. In April2010, we had a letter of credit issued in the amount of $60million on behalf of TPDI to satisfy its liquidity requirements under the TPDI Credit Facilities. TPDI Notes—TPDI has issued promissory notes (the “TPDI Notes”) payable to its two shareholders, Pacific Drilling and oneof our subsidiaries, which have maturities through October2019.At June30, 2010, the aggregate outstanding principal amount was $296million, of which $148million was due to oneof our subsidiaries and has been eliminated in consolidation.The weighted-average interest rate on June30, 2010 was 2.4percent. ADDCL Credit Facilities—ADDCL has a senior secured bank credit agreement for a credit facility (the “ADDCL Primary Loan Facility”) comprised of TrancheA, TrancheB and TrancheC for $215million, $270million and $399million, respectively, which was established to finance the construction of and is secured by DiscovererLuanda.Unaffiliated financial institutions provide the commitment for and the borrowings under TrancheA.Oneof our subsidiaries provides the commitment for and the borrowings under TrancheC.In March2010, ADDCL terminated TrancheB, having repaid borrowings of $235million under TrancheB using borrowings under TrancheC.At June30, 2010, $215million was outstanding under TrancheA at a weighted-average interest rate of 0.8percent.At June30, 2010, $399million was outstanding under TrancheC, which was eliminated in consolidation. Additionally, ADDCL has a secondary bank credit agreement for a $90million credit facility (the “ADDCL Secondary Loan Facility”), for which oneof our subsidiaries provides 65percent of the total commitment.At June30, 2010, $75million was outstanding under the ADDCL Secondary Loan Facility, of which $49million was provided by oneof our subsidiaries and has been eliminated in consolidation.The weighted-average interest rate on June30, 2010 was 3.7percent. -14- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Capital lease obligation—During the sixmonths ended June30, 2010, we acquired GSFExplorer, an asset formerly held under a capital lease, in exchange for a cash payment of $15million, thereby terminating the capital lease obligation.In connection with the termination of the capital lease obligation, we recognized a gain on debt retirement of $2million, which had no per diluted share or tax effect.See Note8—Drilling Fleet. 1.625%SeriesA, 1.50%SeriesB and 1.50%SeriesC Convertible Senior Notes—The carrying amounts of the liability components of the Convertible Senior Notes were as follows (inmillions): June30, 2010 December31, 2009 Principal amount Unamortized discount Carrying amount Principal amount Unamortized discount Carrying amount Carrying amount of liability component SeriesA Convertible Senior Notes due 2037 $ $ ) $ $ $ ) $ SeriesB Convertible Senior Notes due 2037 ) ) SeriesC Convertible Senior Notes due 2037 ) ) The carrying amounts of the equity components of the Convertible Senior Notes were as follows (inmillions): June30, December 31, Carrying amount of equity component SeriesA Convertible Senior Notes due 2037 $ $ SeriesB Convertible Senior Notes due 2037 SeriesC Convertible Senior Notes due 2037 Including the amortization of the unamortized discount, the effective interest rates were 4.88percent for the SeriesA Notes, 5.08percent for the SeriesB Notes, and 5.28percent for the SeriesC Notes.At June30, 2010, the remaining period over which the discount will be amortized was less than a year for the SeriesA Notes, 1.5years for the SeriesB Notes and 2.5years for the SeriesC Notes.Interest expense, excluding amortization of debt issue costs, was as follows (inmillions): Threemonths ended June30, Sixmonths ended June30, Interest expense Series A Convertible Senior Notes due 2037 $ 15 $ 22 $ 30 $ 47 Series B Convertible Senior Notes due 2037 26 25 52 50 Series C Convertible Senior Notes due 2037 26 25 52 50 Under certain conditions, holders have the right to convert the Convertible Senior Notes at the applicable conversion rate.As of June30, 2010, the applicable conversion rate was 5.9310shares per $1,000note, equivalent to a conversion price of $168.61 per share.The conversion rate is subject to increase upon the occurrence of certain fundamental changes and adjustment for other corporate events, such as the distribution of cash to our shareholders (see Note13—Equity). During the sixmonths ended June30, 2010, we did not repurchase any of the Convertible Senior Notes.During the sixmonths ended June30, 2009, we repurchased an aggregate principal amount of $440million of the 1.625%SeriesA Notes for an aggregate cash payment of $410million.During the threeand sixmonths ended June30, 2009, respectively, we recognized a loss on retirement of $8million ($0.03per diluted share), with no tax effect, and $10million ($0.03per diluted share), with no tax effect, associated with the debt component of the 1.625%SeriesA Notes and recorded additional paid-in capital of $10million and $16million associated with the equity component of the 1.625%SeriesA Notes. Note10—Derivatives and Hedging Cash flow hedges—TPDI has entered into interest rate swaps, which have been designated and have qualified as a cash flow hedge, to reduce the variability of cash interest payments associated with the variable-rate borrowings under the TPDI Credit Facilities.The aggregate notional amount corresponds with the aggregate outstanding amount of the borrowings under the TPDI Credit Facilities.As of June30, 2010, the aggregate notional amount was $1.2billion, of which $577million was attributable to the intercompany borrowings provided by oneof our subsidiaries and the related balances have been eliminated in consolidation.At June30, 2010, the weighted-average variable interest rate associated with the interest rate swaps was 0.3 percent, and the weighted-average fixed interest rate was 2.3percent.At June30, 2010, the interest rate swaps represented a liability measured at a fair value of $13million, recorded in other long-term liabilities, with a corresponding increase to accumulated other comprehensive loss.At December31, 2009, the interest rate swaps represented an asset measured at a fair value of $5million, recorded in other assets, and a liability measured at a fair value of less than $1million, recorded in other long-term liabilities, with a corresponding net decrease to accumulated other comprehensive loss.The amount associated with the ineffective portion of the cash flow hedges was less than $1million, recorded in interest expense for the threeand sixmonths ended June30, 2010.There was no ineffectiveness for the threeand sixmonths ended June30, 2009. -15- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Fair value hedges—Twoof our wholly owned subsidiaries have entered into interest rate swaps, which are designated and have qualified as fair value hedges, to reduce our exposure to changes in the fair values of the 5.25%Senior Notes and the 5.00%Notes.The interest rate swaps have aggregate notional amounts of $500million and $250million, respectively, equal to the face values of the hedged instruments and have stated maturities that coincide with those of the hedged instruments.We have determined that the hedging relationships qualify for, and we have applied, the shortcut method of accounting, under which the interest rate swaps are considered to have no ineffectiveness and no ongoing assessment of effectiveness is required.At June30, 2010, the weighted-average variable interest rate on the interest rate swaps was 3.7percent, and the fixed interest rates matched those of the underlying debt instruments.At June30, 2010, the interest rate swaps represented an asset measured at fair value of $14million, recorded in other assets, with a corresponding increase to the carrying amounts of the underlying debt instruments.At December31, 2009, the interest rate swaps represented a liability measured at a fair value of $4million, recorded in other long-term liabilities, with a corresponding decrease to the carrying amount of the underlying debt instrument. Note11—Postemployment Benefit Plans Defined benefit pension plans and other postretirement employee benefit plans—We have several defined benefit pension plans, both funded and unfunded, covering substantially all of our U.S. employees, including certain frozen plans, assumed in connection with our mergers, that cover certain current employees and certain former employees and directors of our predecessors (the“U.S. Plans”).We also have various defined benefit plans in the U.K., Norway, Nigeria, Egypt and Indonesia that cover our employees in those areas (the “Non-U.S. Plans”).Additionally, we offer several unfunded contributory and noncontributory other postretirement employee benefit plans (the “OPEB Plans”) covering substantially all of our U.S. employees.The components of net periodic benefit costs, before tax, and funding contributions were as follows (inmillions): Threemonths ended June30, 2010 Threemonths ended June30, 2009 U.S. Plans Non-U.S. Plans OPEB Plans Total U.S. Plans Non-U.S. Plans OPEB Plans Total Net periodic benefit costs Service cost $ 11 $ 4 $ 1 $ 16 $ 11 $ 4 $ 1 $ 16 Interest cost 14 5 — 19 13 4 — 17 Expected return on plan assets ) (3 ) — ) ) (4 ) — ) Settlements and curtailments 2 — — 2 — Actuarial losses, net 3 1 — 4 5 — — 5 Prior service cost, net (1 ) — — (1 ) (1 ) 1 — — Net periodic benefit costs $ 14 $ 7 $ 1 $ 22 $ 14 $ 5 $ 1 $ 20 Funding contributions $ 49 $ 4 $ 1 $ 54 $ 45 $ — $ 1 $ 46 Sixmonths ended June30, 2010 Sixmonths ended June30, 2009 U.S. Plans Non-U.S. Plans OPEB Plans Total U.S. Plans Non-U.S. Plans OPEB Plans Total Net periodic benefit costs Service cost $ 21 $ 10 $ 1 $ 32 $ 22 $ 8 $ 1 $ 31 Interest cost 27 8 1 36 25 8 1 34 Expected return on plan assets ) (8 ) — ) ) (7 ) — ) Settlements and curtailments 2 1 — 3 2 — — 2 Actuarial losses, net 7 4 — 11 9 — — 9 Prior service cost, net (1 ) — (1 ) (2 ) (1 ) 1 — — Net periodic benefit costs $ 27 $ 15 $ 1 $ 43 $ 30 $ 10 $ 2 $ 42 Funding contributions $ 51 $ 8 $ 3 $ 62 $ 47 $ 1 $ 2 $ 50 Severance plan—Following our merger with GlobalSantaFe in 2007, we established a plan to consolidate operations and administrative functions and identified 377employees that were involuntarily terminated pursuant to this plan.We recognized $5million and $8million of severance expense, recorded in either operating and maintenance expense or general and administrative expense and paid $13million and $9million in severance payments under this plan in the sixmonths ended June30, 2010 and June30, 2009, respectively.No additional expense will be recognized under the severance plan, which expired in January2010.The liability associated with the severance plan, recorded in other current liabilities, was $9million and $17million at June30, 2010 and December31, 2009, respectively.Since the severance plan’s inception in 2007, we have paid $66million in termination benefits under the plan. -16- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Note12—Contingencies Macondowell incident Overview—On April22, 2010, the Ultra-Deepwater Floater DeepwaterHorizon sank after a blowout of the Macondowell caused a fire and explosion on the rig.Elevenpersons have been declared dead and others were injured as a result of the incident.At the time of the explosion, DeepwaterHorizon was located approximately 41miles off the coast of Louisiana in Mississippi Canyon Block252 and was contracted to BP America Production Co. (“BP”). As we continue to investigate the cause or causes of the incident, we are evaluating its consequences.Although we cannot predict the final outcome or estimate the reasonably possible range of loss with certainty, as of June30, 2010, we have recognized a liability of approximately $80million, recorded in other current liabilities on our condensed consolidated balance sheet based on estimated losses related to the incident that we believe are probable and for which a reasonable estimate can be made.We believe that a portion of this liability may be recoverable from insurance.New information or future developments could require us to adjust our disclosures and our estimated liabilities and insurance recoveries.See “—Retained risk” and “—Contractual indemnity.” Litigation—As of June30, 2010, 206actions or claims have been filed against Transocean entities, along with other unaffiliated defendants, in state and federal courts.Additionally, government agencies have initiated investigations into the Macondowell incident.We have categorized below the nature of the legal actions or claims.We are evaluating all claims and intend to vigorously defend any claims and pursue any and all defenses available.In addition, we believe we are entitled to contractual defense and indemnity for all wrongful death and personal injury claims made by non-employees and third-party subcontractors’ employees as well as all liabilities for pollution or contamination, other than for pollution or contamination originating on or above the surface of the water.See “—Contractual indemnity.” Wrongful death and personal injury—Since April2010, we and oneor more of our subsidiaries have been named, along with other unaffiliated defendants, in eight complaints that were filed in state and federal courts in Louisiana and Texas involving multiple plaintiffs that allege wrongful death and other personal injuries arising out of the Macondowell incident.The complaints generally allege negligence and seek awards of unspecified economic damages and punitive damages.BPp.l.c., MI-SWACO and WeatherfordLtd. have, based on contractual arrangements, also made indemnity demands upon us with respect to personal injury and wrongful death claims asserted by our employees or representatives of our employees against these entities.See “—Contractual indemnity.” Economic loss—Since April2010, we and oneor more of our subsidiaries have been named, along with other unaffiliated defendants, in 50individual complaints as well as 139putative class-action complaints filed in the federal and state courts in Louisiana, Texas, Mississippi, Alabama, Georgia, Kentucky, South Carolina, Tennessee, Colorado and possibly other courts.The complaints generally allege, among other things, potential economic losses as a result of environmental pollution arising out of the Macondowell incident and are based primarily on the Oil Pollution Act of 1990 (“OPA”) and state OPA analogues.See “—Environmental matters.” One complaint also alleges a violation of the Racketeer Influenced and Corrupt Organizations Act.The plaintiffs are generally seeking awards of unspecified economic, compensatory and punitive damages, as well as injunctive relief.See “—Contractual indemnity.” Federal securities claims—Since April2010, threefederal securities law class actions have been filed naming us and certain of our officers and directors as defendants, twoof which were filed in the United States District Court, Southern District of New York, and one of which was filed in the United States District Court, Eastern District of Louisiana.These actions generally allege violations of Section10(b)of the Securities Exchange Act of 1934 (the “Exchange Act”), Rule10b5 promulgated under the Exchange Act and Section20(a)of the Exchange Act in connection with the Macondowell incident.The plaintiffs are generally seeking awards of unspecified economic damages, including damages resulting from the recent decline in our stock price. Shareholder derivative claims—In June2010, twoshareholder derivative suits were filed naming us as a nominal defendant and certain of our officers and directors as defendants in the District Courts of the State of Texas.The first case generally alleges breach of fiduciary duty, unjust enrichment, abuse of control, gross mismanagement and waste of corporate assets in connection with the Macondowell incident and the other generally alleges breach of fiduciary duty, unjust enrichment and waste of corporate assets in connection with the Macondowell incident.The plaintiffs are generally seeking, on behalf of Transocean, restitution and disgorgement of all profits, benefits and other compensation from the defendants. -17- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Environmental matters—Environmental claims under twodifferent schemes, statutory and common law, and in twodifferent regimes, federal and state, have been asserted against us.See “—Litigation—Economic loss.”Liability under many statutes is imposed without fault, but such statutes often allow the amount of damages to be limited.In contrast, common law liability requires proof of fault and causation, but generally has no readily defined limitation on damages, other than the type of damages that may be redressed.We have described below certain significant applicable environmental statutes and matters relating to the Macondowell incident.As described below, we believe that we have limited statutory environmental liability and we are entitled to contractual defense and indemnity for all liabilities for pollution or contamination, other than for pollution or contamination originating on or above the surface of the water.See “—Contractual indemnity.” Oil Pollution Act—OPA imposes strict liability on responsible parties of vessels or facilities from which oil is discharged into or upon navigable waters or adjoining shore lines.OPA defines the responsible parties with respect to the source of discharge.We believe that the owner or operator of a mobile offshore drilling unit (“MODU”), such as DeepwaterHorizon, is only a responsible party with respect to discharges from the vessel that occur on or above the surface of the water.As the responsible party for DeepwaterHorizon, we believe we are responsible only for the discharges of oil emanating from the rig.Therefore, we believe we are not responsible for the discharged hydrocarbons from the Macondowell. Responsible parties for discharges are liable for: (1)removal and cleanup costs, (2)damages that result from the discharge, including natural resources damages, generally up to a statutorily defined limit, (3)reimbursement for government efforts and (4)certain other specified damages.For responsible parties of MODUs, the limitation on liability is determined based on the gross tonnage of the vessel.The statutory limits are not applicable, however, if the discharge is the result of gross negligence, willful misconduct, or violation of federal construction or permitting regulations by the responsible party or a party in a contractual relationship with the responsible party. Other federal statutes—Several of the claimants have made assertions under other statutes, including the Clean Water Act, the Endangered Species Act, the Migratory Bird Treaty Act and the Clean Air Act. State environmental laws—As of June30, 2010, claims have been asserted by private claimants under state environmental statutes in Florida, Louisiana and Mississippi.As described below, the only claim currently asserted by a state government is pending in Louisiana. In June2010, the Louisiana Department of Environmental Quality (the “LDEQ”) issued a consolidated compliance order and notice of potential penalty to us and certain of our subsidiaries asking us to eliminate and remediate discharges of oil and other pollutants into waters and property located in the State of Louisiana, and to submit a plan and report in response to the order.We have requested that the LDEQ rescind the enforcement actions against us and our subsidiaries because the remediation actions that are the subject of such orders are actions that do not involve us or our subsidiaries, as we are not involved in the remediation or clean-up activities.Alternatively, if the LDEQ will not rescind the enforcement actions altogether, we have requested the LDEQ to dismiss the enforcement actions against us and certainof our subsidiaries as these entities are not proper parties to the enforcement actions and were improperly served.We have requested an administrative hearing on the charges alleged in these orders. By letter dated May5, 2010, the Attorneys General of the fiveGulf Coast states of Alabama, Florida, Louisiana, Mississippi and Texas informed us that they intend to seek recovery of pollution clean up costs and related damages arising from the Macondowellincident.In addition, by letter dated June21, 2010, the Attorneys General of the 11Atlantic Coast states of Connecticut, Delaware, Georgia, Maine, Maryland, Massachusetts, New Hampshire, New York, North Carolina, Rhode Island and South Carolina informed us that their states have not sustained any damage from the Macondowell incident but they would like assurances that we will be responsible financially if damages are sustained.We responded to each letter from the Attorneys General and indicated that we intend to fulfill our obligations as a responsible party for any discharge of oil from DeepwaterHorizon on or above the surface of the water, and we assume that the operator will similarly fulfill its obligations under OPA for the ongoing discharge from the undersea well. Wreck removal—We may be requested to remove the diesel fuel from the wreckage, if it is present, as well as various forms of debris from DeepwaterHorizon.We have insurance coverage for wreck removal for up to 25percent of DeepwaterHorizon’s insured value, or $140million, with any excess wreck removal liability, generally covered to the extent of our excess liability coverage. Contractual indemnity—Under our drilling contract for DeepwaterHorizon, the operator has agreed, among other things, to assume full responsibility for and defend, release and indemnify us from any loss, expense, claim, fine, penalty or liability for pollution or contamination, including control and removal thereof, arising out of or connected with operations under the contract other than for pollution or contamination originating on or above the surface of the water from hydrocarbons or other specified substances within the control and possession of the contractor, as to which we agreed to assume responsibility and protect, release and indemnify the operator.Although we do not believe it is applicable to the Macondowell incident, we also agreed to indemnify and defend the operator up to a limit of $15million for claims for loss or damage to third parties arising from pollution caused by the rig while it is off the drilling location, while the rig is underway or during drive off or drift off of the rig from the drilling location.The operator has also agreed, among other things, (1)to defend, release and indemnify us against loss or damage to the reservoir, and loss of property rights to oil, gas and minerals below the surface of the earth and (2)to defend, release and indemnify us and bear the cost of bringing the well under control in the event of a blowout or other loss of control.We agreed to defend, release and indemnify the operator for personal injury and death of our employees, invitees and the employees of our subcontractors while the operator agreed to defend, release and indemnify us for personal injury and death of its employees, invitees and the employees of its other subcontractors (other than us).We have also agreed to defend, release and indemnify the operator for damages to the rig and equipment, including salvage or removal costs. -18- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Given the potential amounts involved in connection with the Macondowell incident, the operator may seek to avoid its indemnification obligations.In particular, the operator, in response to our request for indemnification, has generally reserved all of its rights and stated that it could not at this time conclude that it is obligated to indemnify us.In doing so, the operator has asserted that the facts are not sufficiently developed to determine who is responsible and has cited a variety of possible legal theories based upon the contract and facts still to be developed.We believe this reservation of rights is without justification and that the operator is required to honor its indemnification obligations contained in our contract and described above. Other legal proceedings Asbestos litigation—In 2004, several of our subsidiaries were named, along with numerous other unaffiliated defendants, in 21complaints filed on behalf of 769plaintiffs in the Circuit Courts of the State of Mississippi and which claimed injuries arising out of exposure to asbestos allegedly contained in drilling mud during these plaintiffs’ employment in drilling activities between 1965 and 1986.A Special Master, appointed to administer these cases pre-trial, subsequently required that each individual plaintiff file a separate lawsuit, and the original 21multi-plaintiff complaints were then dismissed by the Circuit Courts.The amended complaints resulted in oneof our subsidiaries being named as a direct defendant in sevencases.We have or may have an indirect interest in an additional 17cases.The complaints generally allege that the defendants used or manufactured asbestos-containing products in connection with drilling operations and have included allegations of negligence, products liability, strict liability and claims allowed under the Jones Act and general maritime law.The plaintiffs generally seek awards of unspecified compensatory and punitive damages.In each of these cases, the complaints have named other unaffiliated defendant companies, including companies that allegedly manufactured the drilling-related products that contained asbestos.None of the cases in which oneof our subsidiaries is a named defendant has been scheduled for trial in 2010, and the preliminary information available on these claims is not sufficient to determine if there is an identifiable period for alleged exposure to asbestos, whether any asbestos exposure in fact occurred, the vessels potentially involved in the claims, or the basis on which the plaintiffs would support claims that their injuries were related to exposure to asbestos.However, the initial evidence available would suggest that we would have significant defenses to liability and damages.In 2009, twocases that were part of the original 2004 multi-plaintiff suits went to trial in Mississippi against unaffiliated defendant companies which allegedly manufactured drilling-related products containing asbestos.We were not a defendant in either of these cases.Oneof the cases resulted in a substantial jury verdict in favor of the plaintiff, and this verdict was subsequently vacated by the trial judge on the basis that the plaintiff failed to meet its burden of proof.While the court’s decision is consistent with our general evaluation of the strength of these cases, it has not been reviewed on appeal.The second case resulted in a verdict completely in favor of the defendants.There have been no other trials involving any of the parties to the original 21complaints.We intend to defend these lawsuits vigorously, although there can be no assurance as to the ultimate outcome.We historically have maintained broad liability insurance, although we are not certain whether insurance will cover the liabilities, if any, arising out of these claims.Based on our evaluation of the exposure to date, we do not expect the liability, if any, resulting from these claims to have a material adverse effect on our consolidated statement of financial position, results of operations or cash flows. Oneof our subsidiaries was involved in lawsuits arising out of the subsidiary’s involvement in the design, construction and refurbishment of major industrial complexes.The operating assets of the subsidiary were sold and its operations discontinued in 1989, and the subsidiary has no remaining assets other than the insurance policies involved in its litigation, fundings from settlements with insurers, assigned rights from insurers and “coverage-in-place” settlement agreements with insurers, and funds received from the cancellation of certain insurance policies.The subsidiary has been named as a defendant, along with numerous other companies, in lawsuits alleging personal injury as a result of exposure to asbestos.As of June30, 2010, the subsidiary was a defendant in approximately 1,062lawsuits.Some of these lawsuits include multiple plaintiffs and we estimate that there are approximately 2,569plaintiffs in these lawsuits.For many of these lawsuits, we have not been provided with sufficient information from the plaintiffs to determine whether all or some of the plaintiffs have claims against the subsidiary, the basis of any such claims, or the nature of their alleged injuries.The first of the asbestos-related lawsuits was filed against this subsidiary in 1990.Through June30,2010, the amounts expended to resolve claims, including both attorneys’ fees and expenses and settlement costs, have not been material, and all deductibles with respect to the primary insurance have been satisfied.The subsidiary continues to be named as a defendant in additional lawsuits, and we cannot predict the number of additional cases in which it may be named a defendant nor can we predict the potential costs to resolve such additional cases or to resolve the pending cases.However, the subsidiary has in excess of $1billion in insurance limits potentially available to the subsidiary.Although not all of the policies may be fully available due to the insolvency of certain insurers, we believe that the subsidiary will have sufficient funding from settlements and claims payments from insurers, assigned rights from insurers and “coverage-in-place” settlement agreements with insurers to respond to these claims.While we cannot predict or provide assurance as to the final outcome of these matters, we do not believe that the current value of the claims where we have been identified will have a material impact on our consolidated statement of financial position, results of operations or cash flows. Rio de Janeiro tax assessment—In the third quarter of 2006, we received tax assessments of approximately $164million from the state tax authorities of Rio de Janeiro in Brazil against oneof our Brazilian subsidiaries for taxes on equipment imported into the state in connection with our operations.The assessments resulted from a preliminary finding by these authorities that our subsidiary’s record keeping practices were deficient.We currently believe that the substantial majority of these assessments are without merit.We filed an initial response with the Rio de Janeiro tax authorities on September9, 2006 refuting these additional tax assessments.In September2007, we received confirmation from the state tax authorities that they believe the additional tax assessments are valid, and as a result, we filed an appeal on September27, 2007 to the state Taxpayer’s Council contesting these assessments.While we cannot predict or provide assurance as to the final outcome of these proceedings, we do not expect it to have a material adverse effect on our consolidated statement of financial position, results of operations or cash flows. -19- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Patent litigation—Several of our subsidiaries have been sued by Heerema Engineering Services (“Heerema”) in the United States District Court for the Southern District of Texas for patent infringement, claiming that we infringe their U.S. patent entitled Method and Device for Drilling Oil and Gas.Heerema claims that our Enterprise class, advanced Enterprise class, Express class and Development Driller class of drilling rigs operating in the U.S. Gulf of Mexico infringe on this patent.Heerema seeks unspecified damages and injunctive relief.The court has held a hearing on construction of their patent but has not yet issued a decision.We deny liability for patent infringement, believe that their patent is invalid and intend to vigorously defend against the claim.We do not expect the liability, if any, resulting from this claim to have a material adverse effect on our consolidated statement of financial position, results of operations or cash flows. Other matters—We are involved in various tax matters and various regulatory matters.We are also involved in lawsuits relating to damage claims arising out of hurricanes Katrina and Rita, all of which are insured and which are not material to us.In addition, as of June30, 2010, we were involved in a number of other lawsuits, including a dispute for municipal tax payments in Brazil and a dispute involving customs procedures in India, neither of which is material to us, and all of which have arisen in the ordinary course of our business.We do not expect the liability, if any, resulting from these other matters to have a material adverse effect on our consolidated statement of financial position, results of operations or cash flows.We cannot predict with certainty the outcome or effect of any of the litigation matters specifically described above or of any such other pending or threatened litigation.There can be no assurance that our beliefs or expectations as to the outcome or effect of any lawsuit or other litigation matter will prove correct and the eventual outcome of these matters could materially differ from management’s current estimates. Other environmental matters Hazardous waste disposal sites—We have certain potential liabilities under the Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”) and similar state acts regulating cleanup of various hazardous waste disposal sites, including those described below.CERCLA is intended to expedite the remediation of hazardous substances without regard to fault.Potentially responsible parties (“PRPs”) for each site include present and former owners and operators of, transporters to and generators of the substances at the site.Liability is strict and can be joint and several. We have been named as a PRP in connection with a site located in SantaFe Springs, California, known as the Waste Disposal,Inc. site.We and other PRPs have agreed with the U.S. Environmental Protection Agency (“EPA”) and the U.S. Department of Justice (“DOJ”) to settle our potential liabilities for this site by agreeing to perform the remaining remediation required by the EPA.The form of the agreement is a consent decree, which has been entered by the court.The parties to the settlement have entered into a participation agreement, which makes us liable for approximately eightpercent of the remediation and related costs.The remediation is complete, and we believe our share of the future operation and maintenance costs of the site is not material.There are additional potential liabilities related to the site, but these cannot be quantified, and we have no reason at this time to believe that they will be material. Oneof our subsidiaries has been ordered by the California Regional Water Quality Control Board (“CRWQCB”) to develop a testing plan for a site known as Campus 1000 Fremont in Alhambra, California.This site was formerly owned and operated by certain of our subsidiaries.It is presently owned by an unrelated party, which has received an order to test the property.We have also been advised that oneor more of our subsidiaries is likely to be named by the EPA as a PRP for the San Gabriel Valley, Area3, Superfund site, which includes this property.Testing has been completed at the property but no contaminants of concern were detected.In discussions with CRWQCB staff, we were advised of their intent to issue us a “no further action” letter but it has not yet been received.Based on the test results, we would contest any potential liability.We have no knowledge at this time of the potential cost of any remediation, who else will be named as PRPs, and whether in fact any of our subsidiaries is a responsible party.The subsidiaries in question do not own any operating assets and have limited ability to respond to any liabilities. -20- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Resolutions of other claims by the EPA, the involved state agency or PRPs are at various stages of investigation.These investigations involve determinations of: § the actual responsibility attributed to us and the other PRPs at the site; § appropriate investigatory or remedial actions; and § allocation of the costs of such activities among the PRPs and other site users. Our ultimate financial responsibility in connection with those sites may depend on many factors, including: § the volume and nature of material, if any, contributed to the site for which we are responsible; § the numbers of other PRPs and their financial viability; and § the remediation methods and technology to be used. It is difficult to quantify with certainty the potential cost of these environmental matters, particularly in respect of remediation obligations.Nevertheless, based upon the information currently available, we believe that our ultimate liability arising from all environmental matters, including the liability for all other related pending legal proceedings, asserted legal claims and known potential legal claims which are likely to be asserted, is adequately accrued and should not have a material effect on our financial position, or ongoing results of operations.Estimated costs of future expenditures for environmental remediation obligations are not discounted to their present value. Contamination litigation On July11, 2005, oneof our subsidiaries was served with a lawsuit filed on behalf of threelandowners in Louisiana in the 12thJudicial District Court for the Parish of Avoyelles, State of Louisiana.The lawsuit named 19other defendants, all of which were alleged to have contaminated the plaintiffs’ property with naturally occurring radioactive material, produced water, drilling fluids, chlorides, hydrocarbons, heavy metals and other contaminants as a result of oil and gas exploration activities.Experts retained by the plaintiffs issued a report suggesting significant contamination in the area operated by the subsidiary and another codefendant, and claimed that over $300million would be required to properly remediate the contamination.The experts retained by the defendants conducted their own investigation and concluded that the remediation costs would amount to no more than $2.5million. The plaintiffs and the codefendant threatened to add GlobalSantaFe as a defendant in the lawsuit under the “single business enterprise” doctrine contained in Louisiana law.The single business enterprise doctrine is similar to corporate veil piercing doctrines.On August16, 2006, our subsidiary and its immediate parent company, each of which is an entity that no longer conducts operations or holds assets, filed voluntary petitions for relief under Chapter11 of the U.S. Bankruptcy Code in the U.S. Bankruptcy Court for the District of Delaware.Later that day, the plaintiffs dismissed our subsidiary from the lawsuit.Subsequently, the codefendant filed various motions in the lawsuit and in the Delaware bankruptcies attempting to assert alter ego and single business enterprise claims against GlobalSantaFe and twoother subsidiaries in the lawsuit.The efforts to assert alter ego and single business enterprise theory claims against GlobalSantaFe were rejected by the Court in Avoyelles Parish, and the lawsuit against the other defendant went to trial on February19, 2007.This lawsuit was resolved at trial with a settlement by the codefendant that included a $20million payment and certain cleanup activities to be conducted by the codefendant. The codefendant sought to dismiss the bankruptcies.In addition, the codefendant filed proofs of claim against both our subsidiary and its parent with regard to its claims arising out of the settlement of the lawsuit.On February15, 2008, the Bankruptcy Court denied the codefendant’s request to dismiss the bankruptcy case but modified the automatic stay to allow the codefendant to proceed on its claims against the debtors, our subsidiary and its parent, and their insurance companies.The codefendant subsequently filed suit against the debtors and certain of its insurers in the Court of Avoyelles Parish to determine their liability for the settlement.The denial of the motion to dismiss the bankruptcies was appealed.On appealthe bankruptcy cases wereordered to be dismissed, and the bankruptcies were dismissed on June14, 2010. On March10, 2010,GlobalSantaFe and the twosubsidiaries filed a declaratory judgment action in State District Court in Houston, Texas against the codefendant and the debtors seeking a declaration that GlobalSantaFe and the twosubsidiaries had no liability under legal theories advanced by the codefendant.On March11, 2010, the codefendant filed a motion for leave to amend the pending litigation in Avoyelles Parish to add GlobalSantaFe, Transocean Worldwide Inc., its successor and our wholly owned subsidiary, and oneof the subsidiaries as well as various additional insurers.Leave to amend was granted and the amended petition was filed.An extension to respond for all purposes was agreed until April28, 2010 for the debtors, GlobalSantaFe, Transocean Worldwide Inc. and the subsidiary.On April28, 2010, GlobalSantaFe and its twosubsidiaries filed various exceptions seeking dismissal of the Avoyelles Parish lawsuit, which have been denied. We believe that these legal theories should not be applied against GlobalSantaFe or Transocean Worldwide Inc.Our subsidiary, its parent and GlobalSantaFe intend to continue to vigorously defend against any action taken in an attempt to impose liability against them under the theories discussed above or otherwise and believe they have good and valid defenses thereto.We do not believe that these claims will have a material impact on our consolidated statement of financial position, results of operations or cash flows. -21- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Retained risk Our hull and machinery and excess liability insurance program consists of commercial market and captive insurance policies primarily with 12-month and 11-month policy periods beginning on May1, 2010 and June1, 2010, respectively. Under the hull and machinery program, we generally maintain a $125million per occurrence deductible, limited to a maximum of $250million per policy period.Subject to the same shared deductible, we also have coverage for costs incurred to mitigate damage to a rig up to an amount equal to 25percent of a rig’s insured value.Also subject to the same shared deductible, we have coverage for wreck removal for an amount up to 25percent of a rig’s insured value, with any excess generally covered to the extent of our excess liability coverage described below.However, the shared deductible is $0 in the event of a total loss or a constructive total loss of a drilling unit. We carry $950million of commercial market excess liability coverage, exclusive of deductibles and self-insured retention, noted below, which generally covers offshore risks such as personal injury, third-party property claims, and third-party non-crew claims, including wreck removal and pollution.Our excess liability coverage has separate (1)$10million per occurrence deductibles on crew personal injury liability and on collision liability claims and (2)a separate $5million per occurrence deductible on other third-party non-crew claims.These types of excess liability coverages are subject to an additional aggregate self-insured retention of $50million that is applied to any occurrence in excess of the per occurrence deductible until the $50million is exhausted.We generally retain the risk for any liability losses in excess of $1.0billion. We also carry $100million of additional insurance that generally covers expenses that would otherwise be assumed by the well owner, such as costs to control the well, redrill expenses and pollution from the well.This additional insurance provides coverage for such expenses in circumstances in which we have legal or contractual liability arising from our gross negligence or willful misconduct.As of June30, 2010, the insured value of our drilling rig fleet was approximately $36.9billion in the aggregate, excluding rigs under construction. We have elected to self-insure operators extra expense coverage for ADTI and CMI.This coverage provides protection against expenses related to well control, pollution and redrill liability associated with blowouts.ADTI’s customers assume, and indemnify ADTI for, liability associated with blowouts in excess of a contractually agreed amount, generally $50million. We generally do not have commercial market insurance coverage for physical damage losses, including liability for wreck removal expenses, to our fleet caused by named windstorms in the U.S. Gulf of Mexico and war perils worldwide.Except with respect to DhirubhaiDeepwaterKG1 and DhirubhaiDeepwaterKG2, we generally do not carry insurance for loss of revenue unless contractually required. Letters of credit and surety bonds We had letters of credit outstanding totaling $479million and $567million at June30, 2010 and December31, 2009, respectively.These letters of credit guarantee various contract bidding and performance activities under various committed and uncommitted credit lines provided by several banks.In April2010, we had a letter of credit issued in the amount of $60million on behalf of TPDI to satisfy its liquidity requirements under the TPDI Credit Facilities, which is included in the total as of June30, 2010 (see Note9—Debt). As is customary in the contract drilling business, we also have various surety bonds in place that secure customs obligations relating to the importation of our rigs and certain performance and other obligations.Surety bonds outstanding totaled $24million and $31million at June30, 2010 and December31, 2009, respectively. Note13—Equity Shares held by subsidiary—In December2008, we issued 16million of our shares to oneof our subsidiaries for future use to satisfy our obligations to deliver shares in connection with awards granted under our incentive plans or other rights to acquire our shares.At June30, 2010 and December31, 2009, our subsidiary held 13,455,824shares and 14,011,416shares, respectively. Share repurchase program—In May2009, at our annual general meeting, our shareholders approved and authorized our board of directors, at its discretion, to repurchase an amount of our shares for cancellation with an aggregate purchase price of up to CHF3.5billion, which is equivalent to approximately U.S. $3.2billion, using an exchange rate of USD1.00 to CHF1.08 as of the close of trading on June30, 2010.On February12, 2010, our board of directors authorized our management to implement the share repurchase program. During the threemonths ended June30, 2010, following the authorization by our board of directors, we repurchased 2,146,267of our shares under our share repurchase program for an aggregate purchase price of CHF193million, equivalent to $180million.During the sixmonths ended June30, 2010, following the authorization by our board of directors, we repurchased 2,863,267of our shares under our share repurchase program for an aggregate purchase price of CHF257million, equivalent to $240million.At June30, 2010, we held 2,863,267treasury shares purchased under our share repurchase program, recorded at cost. -22- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Distribution—In May2010, at our annual general meeting, our shareholders approved a cash distribution in the form of a par value reduction in the aggregate amount of CHF3.44 per issued share, equal to approximately $3.19, using an exchange rate of USD1.00 to CHF1.08 as of the close of trading on June30, 2010.We expect the cash distribution to be calculated and paid in fourquarterly installments.Under Swiss law, upon satisfaction of all legal requirements, we must submit an application to the commercial register in the Canton of Zug to register the applicable par value reduction. We intend to fund any installments using our available cash balances and our cash flows from operations.Shareholders are expected to be paid in U.S. dollars, converted using an exchange rate determined by us approximately twobusiness days prior to the payment date, unless shareholders elect to receive the payment in Swiss francs.Distributions to shareholders in the form of a reduction in par value of our shares are not subject to the 35percent Swiss withholding tax.In May2010, we recognized a distribution payable in the amount of approximately $1.0billion, recorded in other current liabilities, with a corresponding entry to additional paid-in capital.Upon registration of an installment with the commercial register of the Canton of Zug, we expect to reduce our par value and reclassify from additional paid-in capital to shares the portion of the distribution associated with the respective installment.At June30, 2010, the carrying amount of the unpaid distribution payable was $1.0billion. Note14—Fair Value of Financial Instruments We estimate the fair value of each class of financial instruments, for which estimating fair value is practicable, by applying the following methods and assumptions: Cash and cash equivalents—The carrying amount approximates fair value because of the short maturities of those instruments. Accounts receivable—The carrying amount, net of valuation allowance, approximates fair value because of the short maturities of those instruments. Short-term investments—The carrying amount of our short-term investments approximates fair value and represents our estimate of the amount we expect to recover.Our short-term investments primarily include our investment in The Reserve International Liquidity Fund Ltd.At June30, 2010 and December31, 2009, the carrying amount of our short-term investments was $32million and $38million, respectively, recorded in other current assets on our condensed consolidated balance sheets. Notes receivable and working capital loan receivable—The carrying amount represents the estimated fair value, measured using unobservable inputs that require significant judgment, for which there is little or no market data, including the credit rating of the borrower.At June30, 2010, the aggregate carrying amount of our notes receivable and working capital loan receivable was $121million, including $10million and $111million recorded in other current assets and other assets, respectively.We did not hold notes receivable as of December31, 2009. Debt—The fair value of our fixed-rate debt is measured using quoted prices for identical instruments in active markets.Our variable-rate debt is included in the fair values stated below at its carrying amount since the short-term interest rates cause the face value to approximate its fair value.The TPDI Notes and ODL Loan Facility are included in the fair values stated below at their aggregate carrying amount of $158million at June30, 2010 and December31, 2009, since there is no available market price for such related-party debt.The carrying amounts and estimated fair values of our long-term debt, including debt due within oneyear, were as follows (inmillions): June30, 2010 December31, 2009 Carrying amount Fair value Carrying amount Fair value Long-term debt, including current maturities $ Long-term debt of consolidated variable interest entities, including current maturities Derivative instruments—The carrying amount of our derivative instruments represents the estimated fair value, measured using direct or indirect observable inputs, including quoted prices or other market data for similar assets or liabilities in active markets or identical assets or liabilities in less active markets.At June30, 2010, the carrying amounts of our derivative instruments were $14million and $13 million recorded in other assets and other long-term liabilities, respectively, on our condensed consolidated balance sheets.At December31, 2009, the carrying amounts of our derivative instruments were $5 million and $5 million recorded in other assets and other long-term liabilities, respectively, on our condensed consolidated balance sheets. -23- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Note15—Supplementary Information – Condensed Consolidating Financial Information TransoceanInc., a wholly owned subsidiary of TransoceanLtd., is the issuer of certain notes and debentures, which have been guaranteed by TransoceanLtd.TransoceanLtd. has also guaranteed borrowings under the commercial paper program and the Five-Year Revolving Credit Facility.TransoceanLtd.’s guarantee of debt securities of TransoceanInc. is full and unconditional.TransoceanLtd. is not subject to any significant restrictions on its ability to obtain funds from its consolidated subsidiaries or entities accounted for under the equity method by dividends, loans or return of capital distributions. The following tables present condensed consolidating financial information for (a)TransoceanLtd. (the “Parent Guarantor”), (b)TransoceanInc. (the “Subsidiary Issuer”), and (c)the other direct and indirect wholly owned and partially owned subsidiaries of the Parent Guarantor, none of which will guarantee any indebtedness of the Subsidiary Issuer (the “Other Subsidiaries”), as well as (d)the consolidating adjustments necessary to present the condensed financial statements on a consolidated basis.The financial information may not necessarily be indicative of the results of operations, financial position or cash flows had the subsidiaries operated as independent entities. Six months ended June 30, 2010 Parent Guarantor Subsidiary Issuer Other Subsidiaries Consolidating adjustments Consolidated Operating revenues $ — $ — $ $ (9 ) $ Cost and expenses 19 1 (9 ) Loss on impairment — — (2 ) — (2 ) Gain on disposal of assets, net — — — Operating income (loss) ) (1 ) — Other income (expense), net Interest income (expense), net 1 ) ) — ) Equity in earnings 3 ) 3 Other, net (1 ) 59 ) — 9 ) ) ) Income before income tax expense ) Income tax expense — — — Net income ) Net income attributable to noncontrolling interest — — 13 — 13 Net income attributable to controlling interest $ ) $ -24- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Six months ended June 30, 2009 Parent Guarantor Subsidiary Issuer Other Subsidiaries Consolidating adjustments Consolidated Operating revenues $ — $ — $ $ (3 ) $ Cost and expenses 7 2 (3 ) Loss on impairment — — ) — ) Operating income (loss) (7 ) (2 ) — Other income (expense), net Interest income (expense), net — ) 29 — ) Equity in earnings (losses) (1 ) ) (1 ) Other, net — ) 3 — (9 ) 31 ) ) Income before income tax expense ) Income tax expense — — — Net income ) Net loss attributable to noncontrolling interest — — (1 ) — (1 ) Net income attributable to controlling interest $ ) $ -25- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) June30, 2010 Parent Guarantor Subsidiary Issuer Other Subsidiaries Consolidating adjustments Consolidated Assets Cash and cash equivalents $ 37 $ $ $ — $ Other current assets 4 ) Total current assets 41 ) Property and equipment, net 1 — — Goodwill — — — Investments in affiliates 15 ) 15 Other assets 24 ) Total assets ) Liabilities and equity Debt due within one year — — Other current liabilities ) Total current liabilities ) Long-term debt — ) Other long-term liabilities 28 — Total long-term liabilities 28 ) Commitments and contingencies Total equity ) Total liabilities and equity $ ) $ December 31, 2009 Parent Guarantor Subsidiary Issuer Other Subsidiaries Consolidating adjustments Consolidated Assets Cash and cash equivalents $ 5 $ $ $ — $ Other current assets 3 ) Total current assets 8 ) Property and equipment, net 1 — — Goodwill — — — Investment in affiliates 12 ) 12 Other assets 31 ) Total assets ) Liabilities and equity Debt due within one year — — Other current liabilities 8 ) Total current liabilities 8 ) Long-term debt — ) Other long-term liabilities 33 — Total long-term liabilities 33 ) Commitments and contingencies Total equity ) Total liabilities and equity $ ) $ -26- TRANSOCEAN LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) Six months ended June 30, 2010 Parent Guarantor Subsidiary Issuer Other Subsidiaries Consolidating adjustments Consolidated Cash flows from operating activities $ ) $ ) $ $ — $ Cash flows from investing activities Capital expenditures — — ) — ) Proceeds from (funding of) accounts and notes receivables with affiliates ,net 10 ) ) — Dividends received from affiliates — — ) — Other investing activities, net — — — Net cash provided by (used in) investing activities ) ) ) Cash flows from financing activities Change in short-term borrowings, net — ) — — ) Proceeds from debt — — 54 — 54 Repayment of debt — — ) — ) Proceeds from (repayments of) accounts and notes payable with affiliates, net — 78 ) — Dividends paid to affiliates — ) — — Other financing activities, net ) (1 ) (1 ) — ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents 32 — Cash and cash equivalents at beginning of period 5 — Cash and cash equivalents at end of period $ 37 $ $ $ — $ Six months ended June 30, 2009 Parent Guarantor Subsidiary Issuer Other Subsidiaries Consolidating adjustments Consolidated Cash flows from operating activities $ ) $ ) $ $ — $ Cash flows from investing activities Capital expenditures — — ) — ) Proceeds from (funding of) accounts and notes receivables with affiliates ,net ) ) — Dividends received from affiliates 60 — — ) — Other investing activities, net — — — Net cash provided by (used in) investing activities 11 ) ) Cash flows from financing activities Change in short-term borrowings, net — ) — — ) Proceeds from debt — — — Repayment of debt — ) 1 — ) Proceeds from (repayments of) accounts and notes payable with affiliates, net 6 ) ) — Dividends paid to affiliates — ) — 60 — Other financing activities, net 9 (3 ) — 6 Net cash provided by (used in) financing activities 6 ) ) ) Net increase (decrease) in cash and cash equivalents 7 ) (4 ) — ) Cash and cash equivalents at beginning of period — — Cash and cash equivalents at end of period $ 7 $ 55 $ $ — $ -27-
